Citation Nr: 1115309	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The appellant served on active duty for training with the United States Marine Corps Reserves from February 1973 to April 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The appellant appealed those decisions, and the case was referred to the Board for appellate review.

In May 2009, the Board issued a decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a left eye disorder.  The issue of entitlement to service connection for glaucoma was also referred to the RO for appropriate action.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2011 Memorandum Decision, the Court affirmed the portion of the May 2009 decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a left eye disorder.  However, the Court found that the portion of the decision referring a claim for service connection for glaucoma should be modified to reflect a remand in lieu of a referral. 

Meanwhile, the RO developed and adjudicated the claim for service connection for glaucoma in a May 2010 rating decision.  The appellant has perfected an appeal of that decision.  Thus, regardless of whether the Board should have referred or remanded the issue to the RO, the matter is currently before the Board and the procedure used to obtain the RO's adjudication does not affect the Board's decision on appeal of the merits of the claim.  However, the Court indicated in its Memorandum Decision by citing 38 C.F.R. § 3.400 (effective date of remanded claim, if granted, relates back to the date of receipt of that claim or the date entitlement arose, whichever is later) that, should service connection for glaucoma be granted, whether the Board referred or remanded the issue could have an effect on the effective date assigned for service connection.  Memorandum Decision at page 2.  Therefore, the Board will instruct the RO to consider this matter should it decide on remand that service connection is warranted.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the appellant a VA examination, to obtain VA treatment records, and to issue a statement of the case.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board notes that the appellant has not been afforded a VA examination in connection with his claim for service connection for glaucoma.  His post-service medical records do indicate that he has a current diagnosis of the disorder.  Although his service treatment records document him as having complaints regarding his left eye, they are negative for any specific complaints, treatment, or diagnosis of glaucoma.  However, the appellant's representative has contended that the disorder was likely undetected because the tests necessary to diagnose the disorder were not performed in service.  

Nevertheless, there is no medical opinion based on a review of the evidence addressing whether the appellant has glaucoma that manifested in service or is otherwise causally or etiologically related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any glaucoma that may be present.

In addition, the appellant and his representative had submitted statements indicating that he has been receiving ongoing medical care.  In fact, his representative submitted a statement in August 2010 requesting that VA continue to collect ongoing VA medical records.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should take this opportunity to obtain and associate any additional records pertaining to the appellant's glaucoma.

The Board also notes that a January 2011 rating decision denied the appellant's claim for TDIU.  The appellant's representative submitted a statement later that month in which she indicated that he was not satisfied with the January 2011 rating decision denying entitlement to TDIU.  To date, however, the RO has not issued a statement of the case (SOC) in response to what can be construed as the appellant's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the appellant perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his glaucoma.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should obtain and associate with the claims file VA medical records pertaining to his eyes that are dated from August 2010 to the present.

2.  The appellant should be afforded a VA examination to determine the nature and etiology of any glaucoma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as the medical literature submitted by his representative.  

It should be noted that the appellant's representative has contended that glaucoma was likely undetected in service because the tests necessary to diagnose the disorder were not performed at that time.  

The examiner should state whether it is at least as likely as not that glaucoma manifested in service.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the appellant's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should issue a statement of the case addressing the issue of entitlement to TDIU.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the RO grants service connection on remand for glaucoma, the RO should consider, in assigning an effective date, that the Court has ruled that the Board should have remanded this claim to the RO for adjudication in its May 2009 decision rather than having referred it to the RO.  See Memorandum Decision at page 2.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

